UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1133


INNA VLADISLAVOVNA ARGASHOKOVA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 12, 2017                               Decided: September 22, 2017


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Petition denied in part; dismissed in part by unpublished per curiam opinion.


Tatiana S. Aristova, KHAVINSON & ASSOCIATES, P.C., Plainsboro, New Jersey, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Cindy S. Ferrier,
Assistant Director, Timothy G. Hayes, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Inna Vladislavovna Argashokova, a native of the former Soviet Union and a citizen

of Russia, petitions for review of an order of the Board of Immigration Appeals (Board)

denying her motion to reopen as untimely. We have reviewed the administrative record

and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a), (c)(2)

(2017). We therefore deny the petition for review in part for the reasons stated by the

Board. See In re Argashokova (B.I.A. Jan. 4, 2017).

      We lack jurisdiction to review the Board’s refusal to exercise its sua sponte authority

to reopen and therefore dismiss this portion of the petition for review. See Lawrence v.

Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01

(4th Cir. 2009). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            PETITION DENIED IN PART;
                                                                   DISMISSED IN PART




                                             2